IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1678-09



DOMINIQUE ANTHONY DORSEY, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS HARRIS COUNTY



Per curiam. Keasler and Hervey, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 9.3 and
68.4(i), because the petition is not accompanied by 11 copies and it does not contain a
complete copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be 

filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this 

order.


Filed:  May 5, 2010
Do Not Publish